t c summary opinion united_states tax_court arianel torres petitioner and franz hurtado intervenor v commissioner of internal revenue respondent docket no 3759-06s filed date arianel torres pro_se franz hurtado pro_se daniel w layton for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period other court and this opinion shall not be cited as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to the joint_and_several_liability arising from the joint federal_income_tax return filed by petitioner and intervenor the joint_return according to that notice relief was denied because petitioner was not eligible for sec_6015 or c relief and she did not qualify for equitable relief under sec_6015 intervenor opposes allowing petitioner any sec_6015 relief because the tax_liability from which petitioner seeks relief results from an underpayment of the tax_liability shown on the joint_return petitioner does not qualify for relief under sec_6015 or c that being so we further consider and discuss only whether petitioner is entitled to relief under sec_6015 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner and intervenor resided at separate addresses in california petitioner and intervenor were married in date they separated in date and were divorced in date they have one child during the first years of their marriage petitioner lived in mexico and intervenor lived in california they filed joint federal_income_tax returns for taxable years through in petitioner purchased a parcel of land in mexico she paid for it in installments from income earned while employed in mexico petitioner made the final payment sometime during in petitioner purchased a condominium in mexico at the time of this purchase petitioner was unemployed some of the mortgage payments for the condominium were made through withdrawals from intervenor’s bank account to which petitioner had limited access in date petitioner moved from her condominium in mexico to her mother’s home in california shortly thereafter in date petitioner moved in with intervenor at that time petitioner was unemployed and intervenor worked for yahoo inc in connection with their divorce petitioner and intervenor entered into a marital settlement agreement the agreement effective as of date which was incorporated into the divorce decree the agreement addresses federal_income_tax notices and audits but does not specify which spouse would be responsible for any unpaid income_tax for on date petitioner and intervenor signed and filed the joint_return after respondent notified them that a substitute for return was being prepared for that year the joint_return shows income of dollar_figure and an income_tax_liability of dollar_figure of which dollar_figure was unpaid some of the income shown on the return was used to purchase a used car for petitioner some was used to make a loan to petitioner’s mother some was used to make mortgage payments on petitioner’s condominium in mexico and some was available to and used for unspecified purposes by petitioner’s father in date petitioner timely submitted a form_8857 request for innocent spouse relief request for relief and form questionnaire for requesting spouse questionnaire petitioner stated on her questionnaire that she did not sign the joint_return and that she did not have access to intervenor’s bank account both allegations are inconsistent with testimony and other evidence presented at trial and petitioner concedes that she was mistaken on her questionnaire in the final notice_of_determination respondent denied petitioner’s request for relief on the grounds that she 2intervenor prepared the joint_return all of the income reported on the return is attributable to him failed to establish a reasonable belief the tax_liability reported on the return would be paid failed to establish that she would suffer economic hardship if not relieved of the tax_liability and benefited significantly from the unpaid tax_liability at the time petitioner filed her petition she was a student at san jose state and employed full time as a diet clerk at a hospital in san jose her education was financed in part through student loans i introduction discussion in general married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election for a year each spouse is jointly and severally liable for the entire federal_income_tax liability assessed for that year whether as reported on the joint_return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs subject_to various conditions and in a variety of ways set forth in sec_6015 an individual who has made a joint_return with his or her spouse for a year may seek relief from the joint_and_several_liability arising from that joint_return a taxpayer who does not qualify for relief under sec_6015 or c may be relieved from joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency ii sec_6015 relief we review de novo petitioner’s entitlement to relief under sec_6015 see porter v commissioner t c ___ the commissioner has issued revenue procedures listing factors to be considered in determining whether relief should be granted under sec_6015 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec_4 c b pincite sets forth threshold conditions that individuals seeking relief under sec_6015 must satisfy respondent concedes that petitioner satisfies the threshold conditions where the requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth circumstances in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 3the guidelines set forth in revproc_2003_61 2003_2_cb_296 are effective for requests for relief filed as in this case on or after date id sec c b pincite c b pincite the spouse seeking relief must no longer be married to be legally_separated from or not have been a member of the same household of the other spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when the spouse seeking relief signed the return that the other spouse would not pay the tax_liability and suffer economic hardship if relief is not granted the parties dispute whether petitioner would suffer economic hardship if her request for relief were not granted generally economic hardship exists if collection of the tax_liability will cause the spouse seeking relief to be unable to pay his or her reasonable basic living_expenses butner v commissioner tcmemo_2007_136 the following nonexclusive factors to be considered in determining whether the spouse seeking relief can pay reasonable basic living_expenses are set forth in sec_301_6343-1 proced admin regs the age employment status and history ability to earn and number of dependents of the spouse seeking relief an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the production_of_income for the spouse seeking relief the cost of living in the geographic area of the spouse seeking relief the amount of property available to satisfy the expenses of the spouse seeking relief any extraordinary circumstances eg special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship petitioner contends that she is unable to pay the tax_liability because her monthly income barely covers her monthly expenses she testified that she had accrued approximately dollar_figure in student loans and was financially responsible for her son petitioner offered no documentation to substantiate her monthly income and or expenses furthermore at trial she claimed an additional dollar_figure in monthly expenses that was not claimed on her questionnaire the lack of receipts bills or other statements substantiating petitioner’s claimed expenses makes it difficult to determine the types of expenses accounted for whether the expenses were reasonable and whether her estimates of those expenditures are in fact accurate a copy of a schedule of petitioner’s assets and debts submitted to the superior court of california county of santa clara was introduced into evidence in this case that schedule shows dollar_figure in assets encumbered by dollar_figure included in the list of assets is the parcel of land she purchased in mexico in 4petitioner testified that her monthly income of dollar_figure equaled her monthly expenses dollar_figure the condominium she purchased in mexico in dollar_figure and the used car she purchased in dollar_figure petitioner also claimed dollar_figure in debts on that schedule including student loans dollar_figure and credit cards dollar_figure according to the schedule petitioner pays dollar_figure a month towards the satisfaction of her debts considering the foregoing and taking into account the factors set forth in sec_301_6343-1 proced admin regs we conclude that the satisfaction of the tax_liability in issue will not cause petitioner to be unable to pay basic living_expenses therefore we conclude that petitioner would not suffer economic hardship if relief were not granted where as here a spouse fails to qualify under revproc_2003_61 sec_4 relief may be granted under revproc_2003_ sec_4 c b pincite a nonexhaustive list of factors to be considered when determining whether to grant equitable relief under sec_6015 is contained in revproc_2003_61 sec_4 those factors are marital status economic hardship whether the spouse seeking relief knew or had reason to know that the other spouse would not pay the income_tax_liability the other spouse’s legal_obligation to pay the tax_liability whether the spouse seeking relief obtained a significant benefit from the nonpayment of the tax_liability and whether the spouse seeking relief complied with federal_income_tax laws we address below the application of the foregoing factors to the facts and circumstances of the instant case a marital status under revproc_2003_61 sec_4 a i c b pincite consideration is given to whether the spouse seeking relief is separated or divorced from his or her spouse petitioner and intervenor were separated in date and were divorced in date petitioner filed her claim for relief on date the marital status factor favors relief b economic hardship under revproc_2003_61 sec_4 a ii c b pincite consideration is given to whether the spouse seeking relief would be unable to pay reasonable basic living_expenses if relief were not granted as previously discussed petitioner has failed to establish that she would be unable to pay reasonable basic living_expenses if sec_6015 relief were not granted this factor weighs against relief c knowledge or reason to know under revproc_2003_61 sec_4 a iii c b pincite consideration is given to whether the spouse seeking relief knew or had reason to know that the other spouse would not pay the liability respondent concedes that petitioner was unaware of any_tax liability due at the time she signed the joint_return this factor also favors relief d legal_obligation of other spouse under revproc_2003_61 sec_4 a iv c b pincite consideration is given to whether the other spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or an agreement the agreement is silent with regard to whether petitioner or intervenor is responsible for the income_tax_liability accordingly this factor is neutral see 120_tc_137 e significant benefit under revproc_2003_61 sec_4 a v c b pincite consideration is given to whether the spouse seeking relief significantly benefited beyond normal support from the unpaid income_tax_liability if so the significant benefit factor weighs against granting equitable relief it is clear that some of the income that gave rise to the unpaid tax_liability inured to the benefit of petitioner at least some portion of the unpaid liability was used to make a loan to petitioner’s mother some was used to purchase a used car for petitioner and some was used by petitioner’s father furthermore it appears that at least some portion of the income reported on the joint_return was used by petitioner to pay the mortgage on her condominium in mexico and her school tuition the facts and circumstances presented strongly suggest that petitioner received a significant benefit from the failure to pay the tax accordingly this factor also weighs against relief f petitioner’s compliance with federal_income_tax laws under revproc_2003_61 sec_4 a vi c b pincite consideration is given to whether the spouse seeking relief is in compliance with her income_tax obligations respondent concedes that petitioner is in compliance with her federal_income_tax obligations in the taxable years following the taxable_year in issue and therefore the compliance factor favors relief see harris v commissioner tcmemo_2009_26 three factors weigh in favor of relief two factors weigh against relief and three factors are neutral although the decision is close the significant benefit factor and the economic hardship factor constrain us to conclude that it would not be inequitable to hold petitioner liable for the income_tax_liability arising from the joint_return therefore with respect to that year petitioner is not entitled to sec_6015 relief to reflect the foregoing decision will be entered for respondent
